Citation Nr: 1703597	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  15-36 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1981 to November 1984.
This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the RO in Oakland, California, which denied service connection for PTSD.  The Veteran submitted new and material evidence within one year of the November 2010 rating decision, which required the issue be readjudicated by the RO.  See 38 C.F.R. § 3.156 (2016).  The new and material evidence was considered in a March 2013 rating decision, and the PTSD issue was again denied.  A Notice of Disagreement was filed by the Veteran in October 2013.  The new and material evidence submitted within one year of the November 2010 denial rendered the November 2010 decision non-final, and, as the March 2013 rating decision was merely a readjudication of the November 2010 denial, the Veteran continued the appeal following the March 2013 denial.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016). 


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD.

2.  During service in September 1982 the Veteran was in a car accident that resulted in the death of a fellow service member in the line of duty.

3.  The PTSD stressor is adequate to support a diagnosis of PTSD, and current PTSD symptoms are related to the in-service stressor.






CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  As the instant decision grants service connection for PTSD, which is a complete grant of the issue on appeal, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for PTSD

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals, and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

In this case, the Veteran advanced that PTSD was caused by the in-service stressor of a September 1982 car accident, in the line of duty, that resulted in the death of a fellow service member.  

Initially, the Board finds the Veteran has a current diagnosis of PTSD.  According to VA treatment (medical) treatment records, the Veteran was diagnosed with PTSD in 2010.  Additionally, the report from a February 2013 VA PTSD examination reflects that the VA examiner diagnosed PTSD.

The Board finds that the Veteran's lay statements describing a September 1982 car accident that resulted in the death of a fellow service member is consistent with the evidence of record that show that this car accident occurred in the line of duty.  During the course of this appeal, the Veteran advanced the following claims: 1) a car accident resulted in the death of the fellow service member; 2) a second car accident resulted in traumatic brain injury to the Veteran; and 3) the car accident involving the death of a fellow service member occurred prior to the second car accident involving the traumatic brain injury.  

The Veteran's lay statements are consistent with evidence in the service treatment records.  The Veteran's service treatment records show treatment for injuries to the neck and spine after a car accident in September 1982.  The service treatment records also show treatment for a major head injury due to a car accident in January 1984.  

The Board notes some indication that alcohol was involved in each car accident; however, in a February 2013 administrative decision, VA found the September 1982 car accident occurred in the line of duty.  The Board will not disturb this favorable finding.  Based on the supporting evidence and the Veteran's lay statements, the Board finds that the Veteran was involved in a car accident in September 1982 that resulted in the death of a service member, and that the September 1982 car accident occurred in the line of duty.

The Board finds that the evidence is at least in relative equipoise on the questions of whether the PTSD stressor is adequate to support a diagnosis of PTSD and whether the PTSD symptoms are related to the recognized in-service stressor.  Service treatment records do not reflect any complaint or treatment for PTSD during service.  

As noted above, the Veteran received a VA PTSD examination in February 2013.  The examination findings were based upon a clinical interview, personality assessment, and record review.  The VA examiner specifically addressed the Veteran's three reported stressors: 1) a car accident involving the death of a fellow service member; 2) a car accident when the Veteran drank heavily and then tried to drive away from the police and crashed a car into a tree; and 3) the Veteran being abused from the ages of 6 to 10 years old.  According to the February 2013 VA PTSD examination report, the VA examiner specifically assessed all three stressors to be adequate to support a diagnosis of PTSD.  

As to the question of which stressors contributed to the PTSD diagnosis, the VA examiner checked the box for "stressor #1" (the car accident resulting in the death of a service member) in the February 2013 VA PTSD examination report.  Further, the VA examiner opined, in the above-reference examination report, that "[the Veteran's] PTSD is related to the car accident noted in stressor #1...[b]y [the Veteran's] own report he started having problems after this accident, in which his friend was killed."  The Veteran stated during the VA examination that "the accident with [P] still wakes me up."

The Board notes the VA examiner purported to render a negative nexus opinion.  This negative opinion was based upon the mistaken belief that stressor #1 occurred during the January 1984 car accident, where there has been a finding of willful misconduct.  As noted above, stressor # 1 actually occurred during the September 1982 car accident, which was found in the February 2013 VA administrative decision to have been in the line of duty (so is not willful misconduct).  After considering the appropriate dates for the above-referenced car accidents, the Board finds that the VA examiner effectively opined both that the Veteran's PTSD stressor is adequate to support a diagnosis of PTSD and that the PTSD symptoms are related to the recognized stressor.  

The evidence shows that the Veteran has a current diagnosis of PTSD, an in-service stressor sufficient to support a diagnosis of PTSD, and the evidence of record is at least in equipoise on the question of whether the Veteran's PTSD symptoms are 

related to the in-service stressor.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


